DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 34-43 in the reply filed on 11/23/2020 is acknowledged.
Claims 44-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Claim Objections
Claim 34 is objected to because of the following informalities: Claim 34 recites in line 11, “moving together along the second axis to such that the first linear region” (emphasis added). The word “to” appears to be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-36, 38-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 2014/0036455) in view of Kritchman (US 7658976) and Shkolnik et al. (US 2010/0125356).
With respect to Claim 34, Napadensky teaches an additive manufacturing system, comprising: a tray (i.e. platen) to support an object to be fabricated, a dispenser assembly comprising one or more dispensers supported by a support, the dispensers comprising a first dispenser configured to deliver a building material simultaneously across a first linear region that extends along a first axis to form a layer, 
Napadensky teaches wherein the dispensers each comprise an array of nozzles which simultaneously dispense building material along a linear region that extends along a first axis (see, e.g., Fig. 1C), wherein the nozzle may be an inkjet-type or alternative dispensing technique such as binder jet-powder-based, fused deposition modeling or fused material deposition apparatuses. (para. 99).  The reference teaches that the building material dispensed from said nozzles may be capable of curing or solidifying by an energy source such as UV radiation or an electron beam (para. 104), however, the reference does not explicitly teach wherein the dispensers are configured to dispense powder building materials. 
Napadensky teaches that such building materials capable of being cured or solidified are known in the art, and incorporates by reference Kritchman (US 7658976).  Kritchman teaches known building 
It would have been obvious to one of ordinary skill in the art to modify the additive manufacturing system of Napadensky, to configure the one of more dispensers to dispense a building material comprising a powder, as taught by Kritchman, in order to form an article with a desired composition and structure with a predictable result of success.
Finally, Napadensky teaches an energy source, such as UV radiation or an electron beam, which is configured to cure or solidify a layer of building material (para. 104), but does not specifically teach a source configured to selectively fuse the layer.
Shkolnik teaches a system of additive manufacturing, comprising a building material such as a powder, wherein the powder may be curable or solidifiable by an energy source including UV radiation, laser radiation or an electron beam. (para. 80-82).  The reference further teaches wherein selective portions of the building material may be fused, such that individual voxels may be fused to a desired degree independently by controlling the energy source. (para. 294-296).
It would have been obvious to one of ordinary skill in the art to modify the system of Napadensky in view of Kritchman, to configure the energy source to selectively fuse the layer of powder, as taught by Shkolnik, in order to obtain enhanced control and precision of the article formed by the system.
With respect to Claim 35, Shkolnik teaches configuring an energy source, for example, a laser, UV-radiation, or electron beam, which may be scanned across the work surface and modulated, for example, by a mirror system, to selectively fuse individual voxels. (see rejection of Claim 34; para. 80-82, 86, 256).  
With respect to Claims 36, Napadensky teaches an energy source such as UV, infrared or visible radiation or an electron beam (para. 104), but does not specifically teach a laser.  Shkolnik teaches a 
It would have been obvious to one of ordinary skill in the art to substitute one known energy source for another used for the same purpose.  Specifically, it would have been obvious to one of ordinary skill in the art to modify the system of Napadensky to use a laser source of energy, as taught by Shkolnik, in order to obtain a system capable of fusing a building material powder, with a predictable result of success.
With respect to Claims 38-39, Napadensky teaches a system comprising a roller and a waste collection device (i.e. blade), wherein the roller and blade are configured to level, straighten and/or establish a thickness of the newly formed layer and remove excess material. (para. 105; Figs. 1A-1B).  Thus, the reference is deemed to teach a roller capable of compacting and a blade capable of leveling a newly provided layer of powder.
With respect to Claim 41, Napadensky teaches a system comprising a supply apparatus comprising individual supply units, containers or cartridges, for holding build material and supplying the dispensers. (para. 108; Fig. 1B).  Thus, Napadensky is deemed to teach a first container (i.e. reservoir) holding the first build material for the first dispenser and a second reservoir to hold the second powder for the second dispenser.  In view of Napadensky in view of Kritchman and Shkolnik, it would have been obvious to one of ordinary skill in the art to configure the first and second reservoirs to hold the first and second build material powders, to supply the first and second dispensers.
With respect to Claims 43, Napadensky teaches a system, wherein the dispenser includes a plurality of openings for building material to flow from a reservoir onto the platen, the plurality of openings extending along the first axis forming the elongated region and a plurality of independently controllable gates to control the follow the material through the plurality of openings. (para. 100-103; Fig. 1C).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 2014/0036455) in view of Kritchman (US 7658976) and Shkolnik et al. (US 2010/0125356), as applied to claim 36 above, further in view of Cox (US 7887316).
With respect to Claims 37, Napadensky in view of Kritchman and Shkolnik teach a system comprising a laser configured to scan across the platen (see rejection of Claims 34-36 above).  In particular, Shkolnik teaches the use of a mirror to control and direct electromagnetic radiation, such as a laser, to individual voxels (para. 86); however, the reference is silent as to whether the mirror system comprises a mirror galvanometer.
Cox teaches a conventional system for additive manufacturing comprising a laser beam which scan across a platen to selectively fuse build material powder(s), wherein the laser is aimed at a targeted area with a mirror galvanometer. (col. 4, ln. 25-55).  
It would have been obvious to one of ordinary skill in the art to substitute one laser system for scanning and selectively fusing a powder bed comprising a mirror element, for another known and conventional laser system for scanning and selectively fusing a powder bed comprising a mirror galvanometer, in order to precisely control a laser beam for selectively fusing the build material powder.  Substitution of one known laser element for another with substantially the same purpose and effect would have been obvious to one of ordinary skill in the art with a predictable result of success.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 2014/0036455) in view of Kritchman (US 7658976) and Shkolnik et al. (US 2010/0125356), as applied to Claim 34 above, further in view of Scott (US 2011/0291331).

Scott teaches an additive manufacturing apparatus comprising a build chamber (i.e. housing) comprising a vacuum chamber, wherein a platen and dispenser assembly are positioned within the chamber, in order to control the atmosphere during additive manufacturing. (Figs. 2-3; para. 11-14, 17).
It would have been obvious to one of ordinary skill in the art to modify the system of Napadensky in view of Kritchman and Shkolnik, to provide the dispenser and platen in a vacuum chamber housing, as taught by Scott, in order to better control the atmosphere during additive manufacturing and reduce unwanted contaminants.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 2014/0036455) in view of Kritchman (US 7658976) and Shkolnik et al. (US 2010/0125356), as applied to claim 41 above, further in view of Okada (US 10759002).
With respect to Claim 42, Napadensky in view of Kritchman and Shkolnik teach a system for additive manufacturing comprising first and second powder build materials, (see rejection of Claims 34 and 41 above); however, the references are silent to whether the second powder sinters at a different temperature than the first powder.
Okada teaches a system for additive manufacturing comprising selectively fusing layers of powders with a laser, wherein the system comprises one or more dispensers for depositing a plurality of different powder materials. (col. 2, ln. 14-32; col. 4, ln. 1 to col. 5, ln. 34).  Okada teaches that a first dispenser may provide a metallic powder build material and a second dispenser may provide a powder support material which has a higher melting (and thus higher sintering) temperature than the first metallic powder material. (col. 5, ln. 15-34).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-39 and 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10717265. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to an additive manufacturing system comprising a plurality of dispensers/printheads for dispensing powder to a platen, the dispensers extending along parallel linear regions along a first axis and spaced along a second axis, an energy source, such as a laser, to selectively fuse portions of the powder, a blade/spreader to level powder, a mirror to controllably position a laser beam, wherein the dispensers comprise a plurality of apertures along the first axis, first and second reservoirs for holding first and second powders, and where the first and second powders fuse or sinter at a different temperature.
Claims 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10350824. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to an additive manufacturing system comprising a plurality of dispensers/printheads for dispensing powder to a platen, the dispensers extending along parallel linear regions along a first axis .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.